CHRISTIAN, J.
The offense is unlawfully carrying a pistol; the punishment, confinement in the county jail for six months.
Appellant filed a motion in arrest of judgment, alleging, in substance, that the person making the complaint upon which the information was based did not make affidavit to the facts contained therein. The evidence heard by the court on the motion is without contradiction that the complaint was not sworn to before the county attorney, and that the county attorney’s stenographer,. in Ms absence, signed the county attorney’s name to the complaint and information.
A prosecution by information cannot be maintained in the absence of a written complaint duly verified. Article 415, C. C. P. 1925; Thomas v. State (Tex. Cr. App.) 296 S. W. 310.
The judgment is reversed, and the prosecution ordered dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals, and approved by the court.